Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 1 of 13 PageID: 1583



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


        STRIKE 3 HOLDINGS, LLC,                )    18-CV-02674(JHR)
                                               )    18-CV-12585(JBS)
                                               )    18-CV-12586(JHR)
                                               )    18-CV-16564(JHR)
                   Plaintiff,                  )    18-CV-16565(JHR)
                                               )    18-CV-16566(JBS)
                                               )    18-CV-17594(JHR)
             vs.                               )    18-CV-17595(JHR)
                                               )    19-CV-00894(JHR)
                                               )    19-CV-00895(JBS)
        JOHN DOE SUBSCRIBER ASSIGNED IP        )    19-CV-14014(JHR)
        ADDRESS 73.160.162.60, et al,          )    19-CV-14015(JHR)
                                               )    19-CV-14016(JHR)
                                               )
                                               )    Camden, NJ
                   Defendants.                 )    July 22, 2020
                                               )    3:30 p.m.


                      TRANSCRIPT OF TELEPHONE STATUS CONFERENCE
                         BEFORE THE HONORABLE JOEL SCHNEIDER
                            UNITED STATES MAGISTRATE JUDGE


        APPEARANCES:


        For the Plaintiff:            JOHN C. ATKIN, ESQUIRE
                                      THE ATKIN FIRM, LLC
                                      55 Madison Avenue
                                      Suite 400
                                      Morristown, NJ    07960


        For the Plaintiff:            LINCOLN BANDLOW, ESQUIRE
                                      LAW OFFICES OF LINCOLN BANDLOW
                                      1801 Century Park East
                                      Suite 2400
                                      Los Angeles, CA   90069



        Audio Operator:               SARAH ECKERT
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 2 of 13 PageID: 1584

                                                                                 2

        Transcribed by:               DIANA DOMAN TRANSCRIBING, LLC
                                      P.O. Box 129
                                      Gibbsboro, New Jersey 08026-0129
                                      Office: (856) 435-7172
                                      Fax:     (856) 435-7124
                                      Email:    dianadoman@comcast.net


        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 3 of 13 PageID: 1585

                                        Colloquy                                 3

   1                (The following telephone conference was held at 3:30

   2    p.m.)

   3                THE COURT:    Okay.    This is Judge Schneider.      We’re

   4    on the record in various Strike 3 cases.          I know one of the

   5    dockets is 18-1425.

   6                Counsel, can you just put your appearances on the

   7    record, please?

   8                MR. ATKIN:    Certainly.     My name is John C. Atkin

   9    from the Atkin Firm, LLC, on behalf of plaintiff, Strike 3

  10    Holdings.

  11                MR. BANDLOW:     And this is Lincoln Bandlow of the Law

  12    Offices of Lincoln Bandlow on behalf of Strike 3 Holdings,

  13    LLC, as well.

  14                THE COURT:    Counsel, thank you very much for your

  15    comprehensive letter.       I received it.    I think your suggestion

  16    for how to proceed in these cases is generally appropriate.              I

  17    have a couple of questions and comments, and we can just go

  18    through them and then submit the paperwork and I’ll execute

  19    them.    I don’t think we’re talking about major changes.

  20                The first thing I’m going to ask is, we’ll -- we’ll

  21    work out the form of these three documents and I would just

  22    ask for logistic purposes, I think it would be easier for you

  23    if you could just prepare the orders in each of the cases,

  24    submit them on the docket to each of the cases.

  25                I check the docket regularly, and if not the next
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 4 of 13 PageID: 1586

                                         Colloquy                                4

   1    day after the paperwork is filed, it’ll be two days after

   2    that.    So it would just make it immensely easier.          We’re not

   3    in the office.     You may not be either.       But you probably have

   4    more facilities than we do at this point to prepare the

   5    individual orders in each of the cases with the docket number,

   6    so I would just ask that.        Okay?

   7                 MR. ATKIN:   Absolutely, Your Honor.

   8                 THE COURT:   With regard to the first document, the

   9    protective order, it’s generally fine.          I would just ask you

  10    to add something to the -- let me just pull it up, okay,

  11    counsel --

  12                 MR. ATKIN:   Yes.

  13                 THE COURT:   -- something to the end of the order

  14    which I don’t think you’ll have a problem with, and it would

  15    just make me feel more comfortable.         Bear with me, let me just

  16    pull up the docket.

  17                 MR. BANDLOW:    And, Your Honor, I’m going to try to

  18    type everything you tell us as you suggest this, so I’ll try

  19    to get it down as well as we can.

  20                 THE COURT:   Okay.    Bear with me.    I might have

  21    transferred the --

  22                 MR. ATKIN:   Would you like me to email it to you,

  23    Your Honor?

  24                 THE COURT:   No, no, no, no.     No, no, no.

  25                 MR. ATKIN:   Okay, okay.
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 5 of 13 PageID: 1587

                                         Colloquy                                  5

   1                THE COURT:    I have it.      I’m just looking for the --

   2    oh, here it is.     Never mind.      It’ll take a second.     I think I

   3    said Docket Number 18-1425.        I think I was referring to 18-

   4    2674.    That’s the one docket number I have.

   5                MR. BANDLOW:     I’ve got that one right in front of

   6    me, too.    So that’s perfect.

   7                THE COURT:    Yes.    Okay.     With regard to the

   8    protective order, the very -- could you just add a very last

   9    paragraph, “And it is further ordered, blah, blah, blah.”                Let

  10    me just read it to you and then --

  11                MR. BANDLOW:     Sure.

  12                THE COURT:     -- I can go slower.

  13                “For good cause, the Court reserves the right to

  14    amend or supplement this order.”

  15                And I think you’ll understand the comment I have

  16    when we go a little bit further.          So, “And it is further

  17    ordered for good cause, the Court reserves the right to amend

  18    or supplement this order.”

  19                MR. BANDLOW:     Got it, got it.

  20                THE COURT:     The second comment, somewhere in the

  21    document it talks about discussions about the terms of a

  22    discovery confidentiality order.          I think you should just use

  23    Appendix S.     It’s the DCO that’s been approved by the

  24    District.    It’s been entered in thousands of cases, never had

  25    a problem with it, and it’ll just save you time negotiating
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 6 of 13 PageID: 1588

                                        Colloquy                                 6

   1    the terms of a discovery confidentiality order if you just use

   2    the order that’s approved by the Court and is entered in

   3    almost every case.      Okay?

   4                MR. ATKIN:    Understood, Your Honor.       Do you want me

   5    to remove that provision or --

   6                THE COURT:    No, no, no, you don’t have to.

   7                MR. ATKIN:    -- but I should start the --

   8                THE COURT:    But when you enter it, just enter

   9    Appendix S.

  10                MR. ATKIN:    Understood, Your Honor.

  11                THE COURT:    The comment -- the substantive comment,

  12    it talks about I think in two places at least, you’re not

  13    going to have settlement negotiations individually with the

  14    subscriber.     It says, “Settlement negotiations shall be under

  15    the supervision of the Court.”

  16                And I’m just not comfortable that we’re going to get

  17    involved in a settlement conference in every one of these

  18    cases with Strike 3 and a pro se defendant possibly.            If

  19    there’s an attorney, there’s no problem.

  20                So if hypothetically the situation does come up

  21    where, you know, a pro se wants to negotiate a settlement and

  22    you’re concerned, you want to protect yourself, you can let

  23    the Court know.     And more than likely what I would do is say,

  24    you know, this is the situation.         I’m not going to hang on

  25    this phone call, but if you have any questions, just let me
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 7 of 13 PageID: 1589

                                        Colloquy                                 7

   1    know, blah, blah, blah.       I’m just not anxious to be a

   2    participant in the nitty-gritty with all of your negotiations

   3    with these pro se parties.

   4                So I don’t have a problem, if you notify the Court

   5    that it’s -- it’s going to happen, but I’ll probably follow it

   6    up with an order saying that Strike 3 has leave to negotiate

   7    directly with the pro se or something like that.           Okay?

   8                MR. ATKIN:    Would you like me to alter that to make

   9    that clear or just leave it as is?

  10                THE COURT:    I think I --

  11                MR. ATKIN:    I understand what you’re saying, Your

  12    Honor.

  13                THE COURT:    You could leave it -- you could leave it

  14    as is, counsel, but I’m just telling you what I’m going to do.

  15                MR. ATKIN:    That’s perfectly sensible.       I was just

  16    -- I was trying to be overinquisitive.

  17                THE COURT:    Okay.

  18                MR. BANDLOW:     Yes.    And this is Lincoln Bandlow.

  19    I’ll say that the odds that we’re ever directly settling or

  20    negotiating with a pro se are very rare, very rare.            That

  21    rarely happens, so --

  22                THE COURT:    Okay.     We’ll see what happens.     All

  23    right.    So all the documents are filed.        They’ll be signed.

  24    You get the address from the ISP.          You serve the subpoena.

  25    You’re going to serve -- just tell me what other documents
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 8 of 13 PageID: 1590

                                        Colloquy                                 8

   1    you’re going to serve with the subpoena.

   2                MR. ATKIN:    Well, the way these are structured, Your

   3    Honor, is that the subpoena will go along with a copy of the

   4    protective order and your order allowing the subpoena.            And in

   5    theory the ISP should give all of those to the subscriber and

   6    let them know that they have 30 days or if Your Honor gives

   7    more time, more time to -- to quash.

   8                The second level of this would be that if we get the

   9    subpoena response and we decide that we want to proceed

  10    further and file an amended complaint, the process server

  11    would go out with a copy of the protective order and the

  12    amended complaint so the subscriber would actually get that

  13    protective order twice.

  14                THE COURT:    Okay.

  15                MR. ATKIN:    We’ll give you -- this is how it’s

  16    drafted.

  17                THE COURT:    Right.    I just wanted to make sure that

  18    the subscriber is going to get a copy of the protective order.

  19    So it sounds like the protective order and the Court’s order

  20    are going to be attached with the subpoena when it’s served.

  21                MR. BANDLOW:     Yes, that’s correct.

  22                MR. ATKIN:    Correct.

  23                THE COURT:    Okay.

  24                MR. ATKIN:    And with the protective order would also

  25    go that note.
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 9 of 13 PageID: 1591

                                         Colloquy                                9

   1                THE COURT:    Okay.    Those are really all the comments

   2    I have.    I just want to repeat, though, except for that one

   3    case, 18-2674, which is a little bit different I think you

   4    said, in each of the cases I’m going to sign the order, the 4M

   5    order, 120 days, whatever.        The protective order, is there a

   6    third order that’s going to be signed in each of the cases?

   7                MR. ATKIN:    Yes.    So for every case except for the

   8    first one we need a protective order, an early discovery order

   9    and a 4M order, so there’s three.

  10                THE COURT:    Okay.    So there’s three.

  11                MR. ATKIN:    And then for that last case which is

  12    technically the first case, all we’re requesting is a

  13    protective order and a 4M order because we already have the

  14    early discovery that’s been produced.

  15                THE COURT:    Right.    So if you can just file those

  16    three documents or in that one case, the two documents, in

  17    each of the cases with the docket number, the appropriate

  18    dates, I’ll turn it around either the same day or the day

  19    after it’s filed.      And I think that --

  20                MR. ATKIN:    Absolutely can do that, Your Honor.

  21                THE COURT:    -- I think that takes care of all the

  22    issues I had.     I don’t know, is this procedure being followed

  23    in all of your other cases in New Jersey?

  24                MR. ATKIN:    We actually have only a few cases

  25    pending before other Magistrate Judges.          We were under orders
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 10 of 13 PageID: 1592

                                          Colloquy                                10

    1    to notify them about the outcome of Judge Hillman’s decision.

    2    And now that we have a protective order that you would have

    3    approved of, I think we’re going to suggest to all the

    4    opposing counsel in those matters that that is something that

    5    has been approved by Your Honor here.

    6                We’re certainly willing to suggest it to those

    7    Magistrate Judges and, you know, if they wanted to add extra

    8    provisions onto it, that would be something, too, that we

    9    would obviously entertain.        But I’m not sure what those other

  10     opposing counsel will decide or how they want to proceed, if

  11     they want to continue with their motions to quash.

  12                 THE COURT:    Yes.    Or the Judges in those cases.      I’m

  13     not sure -- it certainly would make it easier if the same

  14     thing is done in every case, right?

  15                 MR. BANDLOW:    Yes.    We have reason to believe

  16     they’re waiting to just sort of see your order and will

  17     probably -- likely will follow it.          So it should get into line

  18     real easily after this.

  19                 THE COURT:    Okay.    Well, not my order -- Judge

  20     Hillman’s order, right?

  21                 MR. BANDLOW:    Well, with -- now, with your signature

  22     on it, absolutely.

  23                 THE COURT:    Is the client still filing cases in New

  24     Jersey?

  25                 MR. ATKIN:    We’ve actually been holding off on
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 11 of 13 PageID: 1593

                                          Colloquy                                11

    1    filing cases while we waited the outcome of this because,

    2    obviously, if it came out the other way, we did not want to

    3    have hundreds of cases that we would then have to withdraw.

    4                THE COURT:    Okay.    Well, lucky us, we’ll get more

    5    cases, right?

    6                MR. BANDLOW:    We’ll try to -- to not overwhelm as we

    7    typically try not to do.

    8                THE COURT:    Yes.    Well, you won’t have -- gentlemen,

    9    like I’ve said before, you know, you’ve been thoroughly

  10     professional during this matter.        I congratulate you on

  11     getting the result you wanted.

  12                 I disagree with it, but I’m going to faithfully

  13     follow Judge Hillman’s ruling.        And you gentlemen have been,

  14     as well as your client, have been -- and I said it in writing

  15     -- thoroughly professional.

  16                 So I wish good luck to you.       You’re not going to

  17     have me to kick around much any more.         I’m retiring from the

  18     Bench in January.     So you’ll have to deal with my successor,

  19     whoever that may be.

  20                 But in terms of these cases, like I said, either the

  21     same day or more than likely the day after, I’ll sign the

  22     orders.    My Clerk is great.      She’ll enter them, and we’ll do

  23     what we have to do.      All right?

  24                 MR. BANDLOW:    Thank you very much, Your Honor.

  25     You’ve been extremely courteous through the whole process as
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 12 of 13 PageID: 1594

                                        Colloquy                                  12

    1    well, and we thank you very much for that.

    2                 MR. ATKIN:   Thank you, Your Honor.

    3                 THE COURT:   Good luck and I look forward to seeing

    4    those documents on the file.       Thank you, counsel.      We’re

    5    adjourned.

    6                 MR. BANDLOW:   Thank you.

    7                 MR. ATKIN:   Have a good day.

    8                 (The telephone conference concluded at 3:41 p.m.)

    9                                   * * *

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:18-cv-12585-NLH-JS Document 43 Filed 09/02/20 Page 13 of 13 PageID: 1595

                                                                                  13

    1                            C E R T I F I C A T I O N

    2

    3

    4                I, Lois A. Vitarelli, court approved transcriber,

    5    certify that the foregoing is a correct transcript from the

    6    official electronic sound recording of the proceedings in the

    7    above-entitled matter.

    8

    9

  10

  11

  12          /s/Lois A. Vitarelli             September 2, 2020

  13     LOIS A. VITARELLI

  14     DIANA DOMAN TRANSCRIBING, LLC

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
